UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
STEVEN SIDBURY,

                             Plaintiff,
                                                                                          ORDER
           - against -                                                             19-CV-1136 (RRM) (RER)

ESU Correction Officer BELL, ESU Correction
Officer WUGO,

                           Defendants.
-------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, United States District Judge.

            On August 6, 2018, pro se plaintiff Steven Sidbury, then incarcerated at Downstate

 Correctional Facility, filed this action in the United States District Court for the Western District

 of New York. (Compl. (Doc. No. 1).) On February 26, 2019, the action was transferred to this

 Court. However, the Prisoner Authorization form signed by Sidbury did not reflect the correct

 filing fee. The Clerk of Court has sent letters to Sidbury on three separate occasions, including

 to Southport Correctional Facility and Clinton Correctional Facility, 1 notifying him of the error

 and directing him to complete a corrected Prisoner Authorization form in order to proceed with

 this action. (Notice of Deficiency Filing (Doc. No. 7, 8, 10).) To date, Sidbury has not filed a

 corrected Prisoner Authorization form or paid the filing fee. Accordingly, the complaint is

 dismissed without prejudice. The Clerk of Court is directed to enter judgment against Sidbury,

 to mail a copy of this Order to the pro se plaintiff, to note the mailing on the docket sheet, and to

 close this case.

                                                                    SO ORDERED.

 Dated: Brooklyn, New York                                          Roslynn R. Mauskopf
        November 20, 2019                                           _______________________________
                                                                    ROSLYNN R. MAUSKOPF
                                                                    United States District Judge


 1
     Sidbury is advised that it is his obligation to inform the Court of any change of address.
